                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Valerie Ann Collins,                )                     C/A No. 0:17-cv-00835-TLW
                                    )
                    Plaintiff,      )
                                    )
             v.                     )                                 ORDER
                                    )
Andrew Saul,                        )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

          This matter comes before the Court on Plaintiff Valerie Ann Collins’ motion for attorney’s

fees pursuant to the Social Security Act, 42 U.S.C. §406(b). ECF No. 28. Plaintiff’s motion seeks

reimbursement for counsel’s representation in the above-captioned matter in the amount of

$11,437.75. The Commissioner filed a response indicating that he did not object to the award. ECF

No. 29. Commissioner, however, requests that Plaintiff’s counsel be ordered to remit to Plaintiff

the amount of fees previously awarded under the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412.

          Having reviewed the file and being fully advised, the Court finds that the request for fees

is not greater than twenty-five percent of the past due benefits withheld by the Social Security

Administration for attorney’s fees as required by 42 U.S.C. §406(b) and is reasonable.

Accordingly, the Court hereby ORDERS that the motion for the award of fees pursuant to the

Social Security Act, 42 U.S.C. §406(b), ECF No. 28, is APPROVED, and the Commissioner is

ordered to award Plaintiff $11,437.75 in attorney’s fees. Also, as Plaintiff’s attorney was

previously awarded attorney’s fees in this action under the EAJA, the previous EAJA award of

$3,094.25 shall be refunded to Plaintiff from Plaintiff’s attorney pursuant to Gisbrecht, 535 U.S.

at 796.
      IT IS SO ORDERED.

                           _s/ Terry L. Wooten_____________
                           TERRY L. WOOTEN
                           Senior United States District Judge

October 10, 2019
Columbia, South Carolina
